Exhibit 10.1

EXECUTION COPY

JOINDER AND COMMITMENT INCREASE AGREEMENT

THIS JOINDER AND COMMITMENT INCREASE AGREEMENT dated as of April 27, 2015 (this
“Agreement”) by and among COCA-COLA BOTTLING CO. CONSOLIDATED, a Delaware
corporation (the “Borrower”), the Lenders identified on the signature pages
hereto (each such Lender that is increasing its Revolving Credit Commitment
pursuant to the terms hereof, an “Increasing Lender”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, a $350,000,000 revolving credit facility was established pursuant to
the Amended and Restated Credit Agreement dated as of October 16, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent;

WHEREAS, pursuant to Section 2.19(a) of the Credit Agreement, the Borrower has
delivered a Notice of Increase;

WHEREAS, the Increasing Lenders and Additional Lenders party to this Agreement
have agreed to provide the Commitment Increase on the terms and conditions
provided herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

Section 1. Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.

Section 2. Commitment Increase. Subject to the terms and conditions provided
herein, the aggregate Revolving Credit Commitments under the Credit Agreement
are hereby increased and the Credit Agreement is modified in the following
respects.

2.1 Increase of Revolving Credit Commitments. The Revolving Credit Commitments
are increased under Section 2.19(a) of the Credit Agreement as shown below:

 

     Before Giving Effect
to Increase      Amount of
Increase      After Giving Effect
to Increase  

Revolving Credit Commitments

   $ 350,000,000       $ 100,000,000       $ 450,000,000   

Schedule I (Lenders and Commitments) is amended to reflect the Commitment
Increase as attached.

2.2 After giving effect to this Agreement and Commitment Increase hereunder, the
aggregate amount by which the Revolving Credit Commitment may be increased
pursuant to Section 2.19 of the Credit Agreement shall be reduced to zero.

2.3 The Administrative Agent and the Lenders hereby waive the requirement in
Section 2.19(a)(i) of the Credit Agreement that the Notice of Increase must be
given at least twenty (20) Business Days prior to the requested increase.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. The Borrower hereby represents and
warrants that:

3.1 The making and performance by the Borrower of this Agreement are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action;

3.2 This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
except as the enforceability of this Agreement is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

3.3 The representations and warranties of the Borrower in Article 4 (subject to
updating in the case of Section 4.01(n)) are true and correct in all material
respects as if made on and as of the date hereof (unless expressly stated to
relate to an earlier date, in which case all such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); and

3.4 No Default or Event of Default has occurred and is continuing or would
result from giving effect to this Agreement and the Commitment Increase
hereunder on a pro forma basis (assuming for purposes hereof that the entire
amount of the Revolving Credit Commitments, as increased hereby, are fully drawn
and funded).

Section 4. Joinder of Additional Lenders.

4.1 Each of the Additional Lenders acknowledges and agrees that, upon its
execution of this Agreement, such Additional Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

4.2 Each of the Additional Lenders hereby represents and warrants, and
acknowledges and agrees that (i) the making and performance by such Additional
Lender of this Agreement are within such Additional Lender’s corporate powers,
such Additional Lender has been duly authorized by all necessary corporate
action to become a Lender under the Credit Agreement and that the Credit
Agreement constitutes a legal, valid and binding obligation of such Additional
Lender, enforceable against such Additional Lender in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of this Agreement is subject to the application
of general principles of equity (regardless of whether considered in a
proceeding in equity or at law), including, without limitation, (a) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (b) concepts of materiality, reasonableness, good faith and fair
dealing, (ii) it meets all of the requirements of an Eligible Assignee under the
Credit Agreement and (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements available under
Section 5.01(a)(i) and (ii) of the Credit Agreement and such other documents and
such other information as it has deemed appropriate to make its own credit
decision to enter into this Agreement, and based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender.

 

2



--------------------------------------------------------------------------------

4.3 Except as set forth in this Agreement, the Additional Lenders’ Revolving
Credit Commitments shall be subject to the provisions of the Credit Agreement
and the other Loan Documents.

4.4 The Borrower and Administrative Agent confirm and approve each Additional
Lender as an Eligible Assignee.

Section 5. Revolving Credit Commitments by the Increasing Lenders and the
Additional Lenders.

5.1 The Increasing Lenders acknowledge and agree to an increase in their
respective commitments as shown on Schedule I to the Credit Agreement, as
revised and attached hereto.

5.2 The Additional Lenders acknowledge and agree to their respective commitments
as shown on Schedule I to the Credit Agreement, as revised and attached hereto.
Notwithstanding the foregoing or anything else contained in this Agreement to
the contrary, the parties hereto acknowledge and agree that the full amount of
the increase in the Revolving Credit Commitments is being provided by Increasing
Lenders and no Additional Lenders are party to this Agreement.

Section 6. Conditions Precedent. The effectiveness of this Agreement is subject
to satisfaction of all of the following conditions precedent, each in form and
substance satisfactory to the Administrative Agent:

6.1 Receipt by the Administrative Agent of fully executed copies of this
Agreement and promissory notes for the Lenders, to the extent such promissory
notes are requested in accordance with Section 2.18(d) of the Credit Agreement.

6.2 Receipt by the Administrative Agent of certificate of a Responsible Officer
of the Borrower, certifying that (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower in
Article 4 (subject to updating in the case of Section 4.01(n)) of the Credit
Agreement are true and correct in all material respects as if made on and as of
the date hereof (unless expressly stated to relate to an earlier date, in which
case all such representations and warranties shall have been true and correct in
all material respects as of such earlier date), (iii) the Moody’s Rating was
equal to at least Baa3 on the date that the Borrower gave the Notice of Increase
in respect hereof and is equal to at least Baa3 on the date hereof, (iv) the S&P
Rating was equal to at least BBB- on the date that the Borrower gave the Notice
of Increase in respect hereof and is equal to at least BBB- on the date hereof
and (v) the Borrower has not reduced the Revolving Credit Commitments under
Section 2.05 of the Credit Agreement prior to the date hereof.

6.3 Receipt by the Administrative Agent of opinions of counsel for the Borrower
reasonably satisfactory to the Administrative Agent.

6.4 Receipt by the Administrative Agent of certified copies of resolutions of
the Board of Directors of the Borrower approving the Commitment Increase.

6.5 Payment of fees owing in connection with this Agreement, including upfront
fees payable in connection with the Commitment Increase and fees and expenses of
counsel for the Administrative Agent and the Lenders.

 

3



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions provided herein, each
Increasing Lender and each Additional Lender shall be deemed to have consented
to, approved or accepted, and to have been satisfied with, each document,
delivery and other requirement hereunder, unless the Administrative Agent shall
have received notice to the contrary prior to the effective date of this
Agreement.

Section 7. Reallocation. Upon the effectiveness of this Agreement, the
Administrative Agent shall make such reallocations, sales, assignments and other
relevant actions in respect of each Lender’s credit exposure under the Credit
Agreement as are necessary in order that Lender’s Revolving Credit Exposure and
outstanding Advances hereunder reflects Lender’s Ratable Share of the
outstanding aggregate Revolving Credit Exposures on the date hereof, and the
Borrower hereby agrees to compensate, unless otherwise waived by such Increasing
Lender in its sole discretion, each Increasing Lender for any and all losses,
costs and expenses incurred by such Increasing Lender in connection with the
sale and assignment of any Eurodollar Rate Advances and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 8.04(c) of the Credit Agreement.

Section 8. Full Force and Effect. Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Loan Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

Section 9. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement.

Section 10. Notice. For purposes of the Credit Agreement, the initial notice
address of each Additional Lender shall be as set forth below on its signature
page to this Agreement.

Section 11. Execution in Counterparts; Electronic Execution. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COCA-COLA BOTTLING CO. CONSOLIDATED, as the Borrower By:

/s/ Clifford M. Deal, III

Name: Clifford M. Deal, III Title: Vice President and Treasurer

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:

/s/ Patrick S. Thornton

Name: Patrick S. Thornton Title: Executive Director

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:

/s/ Kenneth E. Quinn

Name: Kenneth E. Quinn Title: Vice President

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Ashley Walsh

Name: Ashley Walsh Title: Director

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:

/s/ Stuart M. Jones

Name: Stuart M. Jones Title: Senior Vice President

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND” NEW YORK BRANCH,

as a Lender

By:

/s/ Aurelie Vancauwenberghe

Name: Aurelie Vancauwenberghe Title: Vice President By:

/s/ Claire Laury

Name: Claire Laury Title: Executive Director

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Jessica F. Sidhom

Name: Jessica F. Sidhom Title: Senior Vice President

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

SOUTH STATE BANK, as a Lender By:

/s/ Cutter D. Davis Jr.

Name: Cutter D. Davis Jr. Title: Senior Vice President

 

[Signature Page to Joinder and Commitment Increase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Lenders and Commitments

 

Increasing Lenders

   Revolving Credit
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 103,000,000   

CITIBANK, N.A.

   $ 103,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 103,000,000   

BRANCH BANKING AND TRUST COMPANY

   $ 66,000,000   

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH

   $ 25,000,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 25,000,000   

SOUTH STATE BANK

   $ 25,000,000      

 

 

 

Total

$ 450,000,000   

Additional Lenders

None.